Exhibit 10.5

 

Summary of the Advanced Magnetics, Inc. (the “Company”)

Change of Control Policy Applicable to Executive Officers

 

Change of Control:

Shall mean the first to occur of any of the following: (a) any “person” or
“group” (as defined in the Securities Exchange Act of 1934) becomes the
beneficial owner of a majority of the combined voting power of the then
outstanding voting securities with respect to the election of the Board of
Directors of the Company; (b) any merger, consolidation or similar transaction
involving the Company, other than a transaction in which the stockholders of the
Company immediately prior to the transaction hold immediately thereafter in the
same proportion as immediately prior to the transaction not less than 50% of the
combined voting power of the then voting securities with respect to the election
of the Board of Directors of the resulting entity; (c) any sale of all or
substantially all of the assets of the Company; or (d) any other acquisition by
a third party of all or substantially all of the business or assets of the
Company, as determined by the Board of Directors of the Company, in its sole
discretion.

 

Severance:

Executive officers of the Company that have not entered into alternative
arrangements with the Company shall receive six months of severance pay (based
on base salary) in the event such officers’ employment is terminated by the
Company (or its successor) within the first year following a Change of Control
of the Company.

 

Timing of Payments:

Severance shall be paid in equal installments over the severance period in
accordance with the Company’s usual payroll schedule. It is intended that no
payment pursuant to this policy will give rise to any adverse tax consequences
pursuant to Section 409A of the Internal Revenue Code, as amended. The policy
shall be interpreted and applied to that end, and no effect shall be given to
any provision herein in a manner that reasonably could be expected to give rise
to adverse tax consequences under said Section 409A. Should there be a
reasonable possibility that a provision of this policy could give rise to such
adverse tax consequences, any payments or other benefits under this policy shall
be paid as promptly as possible but without giving rise to any such adverse
consequences.

 

Acceleration of

Vesting:

Upon a Change of Control, fifty percent (50%) of each executive officer’s then
unvested options or other equity incentives shall become immediately vested. In
the event any executive officer is terminated by the Company (or its successor)
within one year following a Change of Control, the remaining fifty percent (50%)
of the unvested options or other equity incentives held by such executive
officer on the date of closing of the Change of Control event shall become
immediately vested.

 

 

 

 